UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- X
                                         :      17cv9721 (DLC)
DENISE MARTIN,                           :
                         Plaintiff,      :     OPINION AND ORDER
                                         :
               -v-                       :
                                         :
NEW YORK STATE, NEW YORK STATE           :
DEPARTMENT OF CORRECTIONS AND COMMUNITY :
SUPERVISION, and JEFFREY RORICK,         :
                                         :
                         Defendants.     :
                                         :
---------------------------------------- X

APPEARANCES

For the plaintiff:
David DeToffol
DeToffol & Associates
125 Maiden Lane, Suite 5C
New York, New York 10038

For defendants New York State and the New York State Department
of Corrections and Community Supervision:
Letitia James
Attorney General of the State of New York
by Yan Fu, Assistant Attorney General
28 Liberty Street, 18th Floor
New York, New York 10005

For defendant Jeffrey Rorick:
Ryan T. Donovan
Harris, Conway & Donovan, PLLC
50 State Street, 2nd Floor
Albany, New York 12207


DENISE COTE, District Judge:

     Defendants New York State (“NYS”), the New York State

Department of Corrections and Community Supervision (“DOCCS”),

and Jeffrey Rorick (“Rorick”) have moved for summary judgment on
the claims asserted against them by plaintiff Denise Martin

(“Plaintiff” or “Martin”).   Those motions are granted.

                             Background

     The following facts are undisputed or taken in the light

most favorable to the Plaintiff, unless otherwise noted.

Plaintiff is, and was at all times relevant to this lawsuit, a

Correctional Officer (“CO”) at the Bedford Hills Correction

Facility (“Bedford Hills”), which is operated by DOCCS.

Defendant Rorick was a sergeant at Bedford Hills.     DOCCS’s

sergeants are responsible for supervising a group of COs in

carrying out their daily responsibilities, under the further

supervision of a Lieutenant.   Sergeants have no power to hire,

fire, transfer, reassign, or promote a CO.     Nor can a sergeant

alter a CO’s work schedule, compensation, or benefits.

     In or around October 2015, Martin entered into a consensual

sexual relationship with Rorick.     At some point during their

relationship, Martin shared intimate photographs and a video of

herself with Rorick.   In February of 2016, Martin was informed

by CO Sylvia Meyers (“Meyers”) that those images had been

circulated among employees at Bedford Hills.     Martin ended her

relationship with Rorick and, on February 16, 2016, filed a

complaint with DOCCS’s Offices of Diversity Management (“ODM”).

The day after filing her complaint, Martin went on unrelated

worker’s compensation leave.   She went on a pre-planned vacation

                                 2
shortly thereafter.    She returned to duty on April 20, 2016.

     Affirmative Action Administrator (“AAA”) LaShanna Frasier

(“Frasier”) was assigned to investigate Martin’s allegations.

On March 1 and 2, Frasier interviewed Martin by telephone.    On

April 4, Frasier interviewed Meyers and another Bedford Hills

CO, Darnell Moore (“Moore”).    Meyers told Frasier that she had

received the compromising images of Martin from Moore, who asked

her to inform Martin that the images were being circulated among

Bedford Hills staff.    Moore told Frasier that he had received

the photos in a group text message, but that he did not

recognize the other numbers on the group text message.

     On April 11, the Superintendent of Bedford Hills, at

Frasier’s instruction, issued a “Cease and Desist Memorandum” to

Rorick, directing him to cease and desist from any action that

may be construed as being discriminatory or harassing in nature.

On June 10, Frasier directed Bedford Hills to have a supervisor

read from a “Conduct Within the Workplace Memorandum” at the

beginning of each shift, for nine consecutive shifts, to remind

staff of appropriate workplace behavior.    Martin has not alleged

that Rorick engaged in any further discriminatory or harassing

conduct beyond what she reported in her February 2016 complaint.

     Frasier regularly communicated with Martin and with Bedford

Hills Captain Paul Artuz about the investigation’s progress and

to ensure that Martin was not being harassed or retaliated

                                  3
against.    During one of her conversations with Frasier, Martin

stated that “everyone” at Bedford Hills was talking about her,

including inmates.    She specifically identified two Bedford

Hills COs, St. Claire Munnlyn (“Munnlyn”) and Timothy Romero

(“Romero”), who she alleged were talking about her outside her

presence.   Other than Munnlyn and Romero, Martin did not

identify or provide descriptions of staff or inmates who were

talking about her.    She stated that nobody, including Romero or

Munnlyn, had said anything to her directly about the photos and

video, and she could not identify any person who had witnessed

Munnlyn or Romero talking about her.

     In August 2016, AAA Frasier interviewed COs Munnlyn and

Romero about Martin’s allegations.    Both COs acknowledged that

they had seen the images but denied harassing Martin or talking

about the pictures and videos to her.    Neither Munnlyn nor

Romero were able to identify the person who had originally

circulated the images.    In an attempt to trace the images to

their original sender, Frasier interviewed several COs and

sergeants in addition to Meyers, Moore, Munnlyn, and Romero.

None of these individuals stated that they had seen the images.

     Frasier interviewed Rorick on September 27, 2016.    Rorick

admitted to Frasier that he and Martin had exchanged such

images, but denied sending the pictures and video to anybody

else.

                                  4
     Frasier submitted her investigative report on November 7,

2016.    In it, she determined that Rorick had violated DOCCS

Directive #2605, entitled “Sexual Harassment in the Workplace,”

which states that “DOCCS has a zero tolerance policy with

respect to sexual harassment in the workplace and provides no

latitude for the investigation of sexual harassment.”    She also

determined that Rorick had violated Section 2.1 of the DOCCS

Employee’s Manual, which states that “no employee, whether on or

off duty, shall so comport himself or herself as to reflect

discredit upon the Department or its personnel.”    Frasier

recommended appropriate administrative action and the matter was

referred to the DOCCS Bureau of Labor Relations (“BLR”), which

is responsible for administering the terms and conditions of

employment for DOCCS employees.

     On December 22, 2016, Rorick was placed on administrative

leave.    BLR served a Notice of Discipline (“NOD”) on Rorick on

December 26 based on ODM’s investigation and recommendation.     On

that same date, Rorick was suspended indefinitely without pay.

     Pursuant to a collective bargaining agreement, a DOCCS

employee must be served with an NOD before imposition of a

penalty involving a loss of leave credits or other privilege,

written reprimand, fine, suspension without pay, reduction in

grade, or dismissal from service.     Upon receipt of an NOD, the

employee can either accept the penalty or file a grievance with

                                  5
BLR.    If the grievance is not settled or otherwise resolved, it

may be appealed to arbitration.

       On February 14, 2017, prior to arbitration, Rorick, his

union, and DOCCS settled the NOD.     As part of that settlement

agreement, Rorick agreed to serve a suspension without pay from

December 26, 2016 through March 26, 2017, to be reassigned to

Five Points Correctional Facility in Romulus, New York, and to

serve a twelve month Disciplinary Evaluation Period, which is a

form of probation.    Rorick never returned to Bedford Hills after

December 22, 2016.    The Disciplinary Evaluation Period ended on

March 26, 2018, without incident.

       On October 11, 2016, almost a month before Frasier

submitted her report, Martin filed a complaint with the Equal

Employment Opportunity Commission (“EEOC”).     She received a

right to sue letter on September 28, 2017.

       On December 11, 2017, Martin commenced this action against

NYS, DOCCS, and Rorick.    Martin filed a First Amended Complaint

(“FAC”) on February 14.    The FAC asserts claims against NYS and

DOCCS for sex discrimination and retaliation under Title VII of

the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-

3(a).    It also asserts claims against Rorick for sex

discrimination, retaliation, and aiding and abetting liability

under the New York Human Rights Law, (“HRL”), N.Y. Exec. L. §

296, as well as common law claims for negligent infliction of

                                  6
emotional distress and intentional infliction of emotional

distress.

     Discovery closed on February 15, 2019.    Defendants NYS and

DOCCS filed a joint motion for summary judgment on March 14.

Rorick separately moved for summary judgment on the same date.

Those motions became fully submitted on April 25, 2019.

                             Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”     Fed. R. Civ. P.

56(a).   “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).       The

moving party bears the burden of demonstrating the absence of a

material factual question.   Gemmink v. Jay Peak Inc., 807 F.3d

46, 48 (2d Cir. 2015).   In making this determination, the court

must “view the evidence in the light most favorable to the party

opposing summary judgment” and “draw all reasonable inferences

in favor of that party.”   Weyant v. Okst, 101 F.3d 845, 854 (2d

Cir. 1996).

     Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

                                 7
the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”    Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.   Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).

     Martin has withdrawn all of her claims against NYS as well

as her retaliation claims against DOCCS. 1   Only Martin’s Title

VII hostile work environment claim remains against DOCCS. 2   She

has also withdrawn her negligent infliction of emotional

distress claim against Rorick.   Her HRL and intentional




1 It is undisputed that she suffered no adverse employment action
as required to maintain a retaliation claim against DOCCS. See
Littlejohn v. City of New York, 795 F.3d 297, 315-16 (2d Cir.
2015).
2 In her opposition to DOCCS’s motion for summary judgment,
Martin appears to suggest that DOCCS may be liable under the
HRL. The FAC does not assert a claim against DOCCS for
violation of the HRL. In any event, such a claim against NYS or
DOCCS would be barred by the Eleventh Amendment.

                                 8
infliction of emotional distress claims against Rorick remain.

DOCCS

     DOCCS’s motion for summary judgment on Martin’s Title VII

claim is granted.   Title VII makes it unlawful for an employer

to “discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment,

because of such individual's race, color, religion, sex, or

national origin.”   42 U.S.C. § 2000e-2(a)(1).   The Supreme Court

has explained that this prohibition extends to “a

discriminatorily hostile or abusive [work] environment.”   Harris

v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993).   In order to

prevail on a hostile work environment claim, a plaintiff must

“produce enough evidence to show that the workplace is permeated

with discriminatory intimidation, ridicule, and insult that is

sufficiently severe or pervasive to alter the conditions of the

victim’s employment and create an abusive working environment.”

Duplan v. City of New York, 888 F.3d 612, 627 (2d Cir. 2018)

(citation omitted).   “A plaintiff must show not only that she

subjectively perceived the environment to be abusive, but also

that the environment was objectively hostile and abusive.”

Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 102 (2d Cir.

2010).   Courts are required to “look at the record as a whole”

and consider “a variety of factors, including the frequency of

the discriminatory conduct; its severity; whether it is

                                9
physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an

employee’s work performance.”   Id. (citation omitted)

     “An employer’s liability for hostile work environment

claims depends on whether the underlying harassment is

perpetrated by the plaintiff’s supervisor or [her] non-

supervisory co-workers.”   Wiercinski v. Mangia 57, Inc., 787

F.3d 106, 113 (2d Cir. 2015).

     [A]n employee is a ‘supervisor’ for purposes of the
     employer’s vicarious liability under Title VII if he
     or she is empowered by the employer to take tangible
     employment actions against the victim, i.e., to effect
     a significant change in employment status, such as
     hiring, firing, failing to promote, reassignment with
     significantly different responsibilities, or a
     decision causing a change in benefits.”

Id. at 113-14 (citation omitted).    When the harassment is

perpetrated by a non-supervisory coworker, an employer will only

be held liable for its own negligence.    Duch v. Jakubek, 588

F.3d 757, 762 (2d Cir. 2009).   To show employer negligence, a

plaintiff “must demonstrate that her employer failed to provide

a reasonable avenue for complaint or that it knew, or in the

exercise of reasonable care should have known, about the

harassment yet failed to take appropriate remedial action.”      Id.

(citation omitted)

     “In determining the appropriateness of an employer’s

response, we look to whether the response was immediate or


                                10
timely and appropriate in light of the circumstances,

particularly the level of control and legal responsibility the

employer has with respect to the employee’s behavior.”   Summa v.

Hofstra Univ., 708 F.3d 115, 124 (2d Cir. 2013) (citation

omitted).   “The standard for reviewing the appropriateness of an

employer’s response to co-worker harassment is essentially a

negligence one, and reasonableness depends among other things on

the gravity of the harassment alleged.”   Id. at 125 (citation

omitted).   There is “no legal requirement that an employer

discipline employees where it succeeds in eradicating the

offensive behavior from the workplace by other means.”   Chenette

v. Kenneth Cole Prods., 05cv4849(DLC), 2008 WL 3176088, at *11

(S.D.N.Y. Aug. 6, 2008).   Rather, the employer’s response need

only be “sufficiently calculated to end the harassment.”    Murray

v. New York Univ. Coll. Of Dentistry, 57 F.3d 243, 250 (2d Cir.

1995).

     Martin makes no argument that Rorick was Martin’s

“supervisor” and the undisputed facts indicate that he was not.

Nothing in the record indicates that Rorick had the power to

effect a significant change in Martin’s employment status.

Wiercinski, 787 F.3d at 114.   Further, there is no dispute that

DOCCS provided a reasonable avenue of complaint.   See Duch, 588

F.3d at 762.   To maintain her hostile work environment claim

against DOCCS, Martin therefore must show (1) that DOCCS knew or

                                11
should have known about the harassment and (2) that DOCCS failed

to take appropriate remedial action.   It is undisputed that

DOCCS was aware of the harassment as of at least February 2016.

     Martin’s objections to the adequacy of the remedial

measures undertaken by DOCCS are based primarily on the amount

of time that elapsed between the filing of her complaint and

Rorick’s removal from Bedford Hills.   Martin argues that “a

reasonable jury could easily find that eight (8) months is

tantamount to negligent procrastination.”    This argument is

unpersuasive.

     The undisputed facts show that DOCCS promptly undertook an

investigation into Rorick’s conduct, directed Rorick to cease

and desist from any harassing behavior, and took steps to

mitigate workplace harassment generally.    Martin did not allege

any further harassment by Rorick after the investigation was

commenced.   Although Martin alerted Frasier that other COs were

talking about her outside of her presence, she provided no

details to substantiate that complaint.    Nonetheless, Frasier

investigated that lead, and was unable to corroborate it.    To

the extent that there is a dispute as to whether Martin was

subject to further harassment by other coworkers after the

investigation was commenced, that dispute has little bearing on

DOCCS’s liability because it was never reported to DOCCS.    DOCCS

could not reasonably be expected to have addressed harassment of

                                12
which Martin never complained.    In short, there is no evidence

from which a reasonable jury could find that DOCCS acted

negligently or that its remedial response was inadequate.

Jeffrey Rorick

     Rorick’s motion for summary judgment on the remaining

claims against him is granted.    The HRL provides that “it shall

be an unlawful discriminatory practice . . . for an employer or

licensing agency, because of . . . sex . . . to discriminate

against [an] individual in compensation or in terms, conditions,

or privileges of employment.”    N.Y. Exec. Law § 296(1)(a).

Section 296(7) of the HRL prohibits “retaliate[ion] or

discriminat[ion] against any person because her or she has

opposed any practices forbidden under [the HRL] or because he or

she has filed a complaint, testified, or assisted in any

proceeding under this article.”    Id. § 296(7).

     The HRL differs from Title VII in that “[u]nder the HRL . .

. individual defendants may be sued in their personal capacities

for the sexual harassment.”    Tomka v. Seiler Corp., 66 F.3d

1295, 1313 (2d Cir. 1995).    It is well established, however,

that an employee “is not individually subject to suit with

respect to discrimination based on . . . sex under [the HRL] . .

. if he is not shown to have any ownership interest or any power

to do more than carry out personnel decisions made by others.”

Patrowich v. Chemical Bank, 63 N.Y.2d 541, 542 (1984).

                                  13
     Section 296(6) of the HRL also states that it shall be an

unlawful discriminatory practice “for any person to aid, abet,

incite, compel or coerce the doing of any of the acts forbidden

under this article, or attempt to do so.”   N.Y. Exec. Law §

296(6).   “Based on this language, several courts have . . .

[held] that a defendant who actually participates in the conduct

giving rise to a discrimination claim may be held personally

liable under the HRL.”   Tomka, 66 F.3d at 1317.

     Because he was not an “employer,” Rorick is not subject to

liability under the HRL.   Martin has not presented any evidence

to suggest that Rorick had any “ownership interest” or “power to

do more than carry out personnel decisions made by others.”    Id.

Further, Martin has admitted that Rorick did not retaliate

against her.

     Rorick cannot be subject to liability for “aiding and

abetting” under the HRL in the absence of a primary violation of

that law.   See Forrest v. Jewish Guild for the Blind, 3 N.Y.3d

295, 314 (2004).   Martin does not assert a claim for violation

of the HRL against any defendant other than Rorick, 3 whose

conduct, for reasons just explained, does not constitute a

violation of the HRL.




3 Nor could she maintain such a claim against NYS or DOCCS, as
explained above.

                                14
     Martin’s claim for intentional infliction of emotional

distress is time barred.    That claim is subject to a one year

statute of limitations.    N.Y. C.P.L.R. § 215(3).   Martin has not

alleged any potentially tortious conduct by Rorick that occurred

after February 2016.   Martin commenced this action on December

11, 2017.   Her claim for intentional infliction of emotional

distress is therefore barred by the statute of limitations.

     Martin’s argument that her filing of an EEOC charge on

October 11, 2016 tolled the statute of limitations on her

intentional infliction of emotional distress claim is meritless.

“[F]iling an EEOC charge does not toll the time for filing state

tort claims, including those that arise out of the same nucleus

of facts alleged in the charge of discrimination filed with the

EEOC.”   Castagna v. Luceno, 744 F.3d 254, 258 (2d Cir. 2014).

                             Conclusion

     The defendants’ March 14 motions for summary judgment are

granted.    The Clerk of Court is directed to enter judgment for

the defendants and close this case.



Dated:      New York, New York
            May 9, 2019



                                 __________________________________
                                            DENISE COTE
                                    United States District Judge


                                  15
